Citation Nr: 1725981	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969, to include service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.
 
The case was previously before the Board in September 2016, where the claim on appeal was remanded for further evidentiary development.  


FINDINGS OF FACT

The Veteran's current left ear hearing loss is shown to be etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is established.  38 U.S.C. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify & Assist

The duty to notify has been met.  Neither the Veteran nor his representative, have alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of 38 C.F.R. §3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Organic neurological disorders, including sensorineural hearing loss, are listed as such chronic conditions under 38 C.F.R. § 3.309(a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1110, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  38 C.F.R. §  3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination as to whether the requirements for service connection are met is based on analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Gilbert, 1Vet. App. at 55. 

Analysis

As noted above, the first element of service connection requires medical evidence of a current disability.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the law administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, hearing loss for VA purposes has been established.  At the June 2010 VA audiological examination, audiometric testing yielded the following findings:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
55
75
85

Using the Maryland CNC Word List test, the Veteran's speech recognition score was 80 in the left ear.

The above evidence establishes a current left ear hearing loss disability as defined under 38 C.F.R. § 3.385.  Thus, the Veteran has satisfied the first element of service connection.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disability.  However, the Veteran's DD-214 Form documents that his MOS was Instrument Operator and that the Veteran served in Vietnam during the Vietnam War.  The DD-214 Form shows that the Veteran participated in rifle (M-16) training.  In his October 2011 Substantive Appeal (VA Form 9), the Veteran reported in-service artillery exposure.  Thus, the Board finds that the Veteran was exposed to excessive noise during his active military service as part of his regular military duties and assignments.  

The third element of service connection requires medical evidence of a nexus between the current disability and the in-service disease or injury.  In this regard, the Veteran's private treating physician provided a medical opinion in April 2010 based on an examination of the Veteran.  At the examination, the Veteran told the physician that he was exposed to excessive loud noise in the form of firearms while in the military.  He reported that during his active military service, he would often experience ringing in the ears after a heavy round of noise exposure.  The Veteran indicated that he first notice hearing loss in the early 1970s with an audiometric evaluation that was performed at his workplace.  Since then, the Veteran reported hearing loss and tinnitus.  The physician opined that the Veteran's hearing loss and tinnitus were related to the noise exposure the Veteran had while serving in the military.  The physician reasoned that the Veteran's severe mid-frequency to high-frequency hearing loss is consistent with the use of firearms and noise exposure while serving in the military.  Thus, the private physician provided a positive nexus medical opinion.

Subsequently, in a June 2010 VA audiological examination, the VA examiner opined that it was less likely as not that the Veteran's hearing loss was caused by, or the result of, noise exposure encountered during military service.  The examiner reasoned that there was no documentation of complaints of hearing loss during the Veteran's active military service or at the time of military separation.  Adding that there was no evidence of chronicity or continuity of care regarding the hearing loss during the time since the Veteran's separation from the military.  

Additionally, in an addendum medical opinion in January 2017, the VA examiner opined that it was less likely as not that the Veteran's left ear hearing loss, right ear hearing loss and tinnitus are related to active duty service.  Similar to the June 2010 examiner, the examiner reasoned that there was no significant or permanent shift in hearing in either ear from the induction exam to the separation exam, and the STRs are silent on hearing loss and tinnitus.  Adding that there is no objective evidence of chronicity or continuity of care regarding hearing loss or tinnitus since military separation.  The examiner went on to state that the Institute of Medicine panel concluded that based on current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  

In this instance, the Board finds the positive evidence outweighs the negative evidence.  It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 f.3d 1477, 1481 (Fed. Cir. 1997).  The June 2010 VA examiner did not address the Veteran's presumed in-service noise exposure, the Veteran's lay statements of continuity of symptomatology, or the April 2010 private medical opinion.  Likewise, although the addendum opinion acknowledges the Veteran's contentions, the examiner still suggests there is no evidence of chronicity.  Even more, the examiner only makes passing mention of the April 2010 private medical opinion, without offering an opinion on how the private examiner provided a positive nexus statement.  In contrast, the private medical opinion considered the Veteran's in-service presumed noise exposure and the Veteran's lay statements of continuity of symptomatology.  The lay statements from the Veteran also support the private positive medical nexus opinion.  The Board acknowledges that the Veteran is competent, even as a lay person, to attest to factual matters of which he has first-hand knowledge, e.g., hearing loss in service and after service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Veteran's representative provided additional medical evidence from the National Institute on Deafness and Other Communication Disorders, that suggests that hearing loss is characterized by a gradual, progressive loss of high frequency hearing sensitivity over time, as a result of exposure to excessive noise levels.  See Appellate Brief at 2.  This medical evidence further supports the Veteran's claim for left ear hearing loss.

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Here, the preponderance of the lay and medical evidence is in support of the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for left ear hearing loss is warranted.








ORDER

Entitlement to service connection for left ear hearing loss is granted.





____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


